Citation Nr: 0714402	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  02-16 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post-operative nucleus pulposes, with 
radiculopathy of both legs.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
October 1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the RO in Columbia, South 
Carolina, which in pertinent part, found new and material 
evidence had not been submitted to reopen the previously 
denied claim of entitlement to service connection for post-
operative herniated nucleus pulposus, with radiculopathy of 
both legs.

In October 2004, the Board remanded the veteran's case for 
additional evidentiary development.  

The issue of entitlement to service connection for post-
operative herniated nucleus pulposus, with radiculopathy of 
both legs is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  In an August 1986 rating decision the RO denied 
entitlement to service connection for a low back disorder; 
the veteran did not appeal after being notified of that 
decision.

3.  Evidence received since the August 1986 rating decision 
bears directly and substantially upon the specific matters of 
service connection for a low back disorder; it is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.




CONCLUSIONS OF LAW

New and material evidence has been submitted and the claim of 
entitlement to service connection for a low back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In light of the Board's favorable decision reopening the 
claim based on new and material evidence and granting the 
claim to that extent, the Board need not determine whether VA 
fulfilled its duty to notify and assist specifically on the 
issues of new and material evidence.  There is no possibility 
of prejudice to the veteran due to any defective notice or 
inadequate claim development assistance on the issue of new 
and material evidence to reopen both claims.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); 38 C.F.R. § 20.1102 (2006) 
(harmless error).


New and Material Evidence 

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  38 
C.F.R. § 3.156(a).  A review of the record shows the veteran 
submitted his request to reopen his previously denied service 
connection claim for a low back disorder in April 2001.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  "New 
and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must have been neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must have been "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) (prior 
to August 29, 2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would likely change the outcome of the 
prior denial.  Rather, it is only important that there be a 
complete record upon which the claim can be evaluated and 
that the new evidence may contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability.  Hodge, 155 F.3d at 1363.

Service connection for a low back disorder was denied by the 
RO in August 1986.  There was no appeal of this decision, and 
it became final.  Therefore, the laws and regulations 
governing finality and reopening of a previously disallowed 
claim are pertinent in the consideration of the current claim 
for a back disorder.  The veteran did not appeal and the 
decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.104 (2001).

At the time of the RO decision in August 1986 denying service 
connection for a back disorder, the evidence considered 
included service medical records and VA outpatient treatment 
records dated from 1985 to 1986.  

The November 1971 enlistment physical examination report and 
report of medical history were negative for any complaint or 
findings related to the spine, lower extremities and 
neurological system.  

In an October 1975 report of medical examination, there were 
no clinical abnormalities of the spine, lower extremities, or 
neurological system.  The veteran was noted to be in good 
health.

In January 1976, the veteran complained that he strained his 
back while working on a track wheel vehicle.  Upon 
examination, the diagnosis was acute lumbar strain.  The 
veteran complained of mild right-sided paravertebral muscle 
tightness.  In February 1976, the veteran continued to 
complain of back pain.  X-rays of the lumbar spine were 
normal and he was diagnosed with mild, right-sided herniation 
at L4-5.  In March 1976 the veteran complained of persistent 
right leg pain.  He was diagnosed with right sciatica, given 
a lumbar corset and placed on a 7-day profile.  In April 
1976, the veteran complained of low back pain with right 
sciatica and tenderness in the lower back.  Questionable 
altered sensation in the right big toe was noted with no 
motor deficits in the legs.  The diagnostic impression was 
lumbar sprain.  On the separation physical examination report 
dated in August 1978, the examiner found no clinical 
abnormalities related to the spine, lower extremities, or 
neurological system.  However, in the August 1978 Report of 
Medical History, the veteran indicated that his problems 
included recurrent back pain. 

Post-service, VA outpatient treatment records dated from May 
1985 to March 1986 reveal a history of low back pain and 
bilateral lower extremity pain.  In June 1985, the veteran 
reported having low back pain in 1975 in service with no pain 
until March 1985 when he suffered from sudden onset of low 
back pain and radiation into the lower extremities.  In 
February 1986, the veteran underwent a right L5-S1 partial 
laminectomy and discectomy.  At the time, it was noted that 
the veteran was a truck driver and that while on the job in 
March 1985, he was exposed to subfreezing temperatures for a  
2-week period in a blizzard.  He reported March 1985 as the 
onset date of his low back pain with radiation into the lower 
extremities.  In October 1985, it was noted that the veteran 
had EMG evidence of polyneuropathy with low back pain and 
bilateral lower extremity pain.  

On this basis, the RO denied the veteran's claim for lack of 
evidence that established a nexus between a current low back 
disorder and service.  Notice of the denial and the 
claimant's appellate rights were sent to the veteran, 
however, he did not file a timely appeal of this August 1986 
decision and it became final.

Subsequent to the August 1986 rating action, the veteran 
submitted a written statement in April 2001 that detailed 
back injuries he sustained in service.  Specifically, in 
1974, the veteran reported that he was assigned to the 1st 
Division, Company A, 16th Mechanized Ranger Battalion and 
participated in a training in Germany.  He sustained injuries 
to his right leg, shoulders, low back, and legs when the 
helicopter he was in lost power and hit the ground.  At the 
time, he was treated for compression injuries to his back 
which required physical therapy, medications, and restricted 
duty.  

The veteran was awarded Social Security Administration (SSA) 
disability benefits in January 1998.  He was found to have 
become disabled on August 1, 1997.  

Private medical records dated from 1991 to 2001 reflect 
treatment for ongoing low back problems.  In October 1994, 
the veteran was diagnosed with recurrent herniated disc at 
L5-S1 on the right which required semi-hemilaminectomy with 
excision of the disc and nerve root decompression.  Post-
operative records reflect that the veteran returned to work.  
In an August 1995 note, the veteran was involved in a motor 
vehicle accident and complained of low back pain with burning 
into the left buttock and leg.  He reported being normal 
after his previous disc surgery in October 1994.  In February 
1996, his treating neurosurgeon indicated that the veteran 
had pre-existing back condition, but that he could not state 
whether the August 1995 motor vehicle accident superimposed 
or increased problems to his present injury.  

The veteran underwent an extended semi-hemilaminotomy at L5-
S1 on the right, nerve root compression with excision of 
recurrent disc and osteophyte in May 1996, and a right 
hemilaminotomy at T10-11 for insertion of epidural electrode 
and implantation of IPG unit for chronic intractable right 
lower extremity pain in September 1997.  In May 2001, he 
underwent fusion of the L5-S1 on the left.  

VA outpatient treatment records dated from 2000 to 2004 
reflect ongoing treatment for a variety of conditions that 
includes lumbago and lumbar disc disease, status post 
implanted electrical stimulator and lumbar fusion. 

SSA disability records contain both VA and private treatment 
records previously discussed.  The veteran was found to be 
disabled due to discogenic and degenerative disorders of the 
back and affective disorders starting from August 1, 1997.  

Concerning the low back disorder, the Board notes that the 
veteran's statement of his injuries while assigned to the 1st 
Division, Company A, 16th Mechanized Infantry Ranger 
Battalion was not of record at the time of the August 1986 
decision.  A review of the veteran's Form DD-214 reflects his 
primary military occupational specialty as pharmacy 
specialist (91020, 761214).  However, the veteran's secondary 
specialty was infantryman (74001).  

The Board finds that the veteran's April 2001 statement is 
new evidence, which was not of record at the time of the last 
final decision, and addresses directly the basis for the 
prior denial of the veteran's claim.  The veteran is 
competent to testify to the factual nature of his in-service 
injuries to the low back.  Also, in a February 1996 letter 
from a private neurosurgeon, it was indicated that the 
veteran had a pre-existing back disorder that may or may not 
have been aggravated by an intervening motor vehicle accident 
that occurred in August 1995.  As such, this evidence is both 
new and material in that it raises the possibility of 
substantiating the veteran's claim.  Accordingly, a basis to 
reopen the claim of service connection for a low back 
disorder has been presented.  The claim is therefore reopened 
for a de novo review on the merits.


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a low back disorder, the 
claim is reopened for a de novo review on the merits.

REMAND

In this case, the Board finds that due to the complex nature 
of the veteran's low back problems, additional evidentiary 
development is necessary in order to fairly decide his 
service connection claim.  Essentially, the veteran claims 
that his low back problems began in service.  He makes 
specific reference to a rough helicopter landing, which 
occurred during a training in 1973 while he was stationed in 
Germany.  He sustained injuries to the back and shoulders, as 
well as a right leg injury, which required sutures.  The 
right leg injury is documented in the service medical 
records, but the nature of the injury was unspecified.  

However, the service medical records reflect multiple entries 
of complaints and diagnoses of low back strain with radiation 
into the lower extremities and questionable disc herniation 
in the lumbar spine.  Also, the post-service medical evidence 
shows similar complaints of radiating low back pain dated as 
early as seven years following his military discharge.  

Further, the Board notes that there are two intervening 
injuries to the low back that must be considered in this 
case.  Specifically, in March 1985, the veteran claims that 
onset of his back problems started after being exposed to 
sub-freezing temperatures while driving through blizzard.  
Also, in August 1995, the veteran reinjured his low back in a 
motor vehicle accident.  

While there is extensive medical evidence in this case, the 
Board notes that there is nothing that suggests a likely 
cause for the veteran's low back problems.  Therefore, the 
Board finds that a remand is warranted so that the veteran 
may be scheduled for a VA spine examination to address the 
question of the relationship, if any, between the veteran's 
period of active duty and his current low back disorders.   
As the low back claim has been reopened for a de novo review 
on the merits, it is necessary that a VA examiner's nexus 
opinion regarding the relationship between a claimed 
disability and military service considers the medical history 
relevant to the veteran's claim, including all evidence, both 
favorable and unfavorable, before presenting the conclusive 
opinion.

Additionally, the RO should give the veteran another 
opportunity to further identify the outstanding treatment 
records, as well as present information and/or evidence 
pertinent to the claim remaining on appeal.  See 38 U.S.C.A § 
5103(b)(1) (West 2002 & Supp. 2006).  The record contains the 
veteran's VA outpatient treatment records dated as recently 
as 2004, however, given the ongoing nature of the veteran's 
back problems, the RO should ascertain whether there is any 
outstanding medical evidence.  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA 
that treated the veteran for a lumbar 
spine disorder since 1978.  After the 
veteran has signed the appropriate 
releases, those records, not already 
associated with the file should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of the lumbar spine disorder.  
The claims folder should be made 
available to the physician for review 
before the examination.  The physician 
should review the claims folder and a 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  Following 
an examination of the veteran, and after 
a review of the service medical records 
and post-service medical records, the 
examiner should present a definitive 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's current low 
back disability is related to his period 
of active duty, or whether it is at least 
as likely as not that the low back 
disability is due to his supervening 
traumatic back injuries incurred after 
service.  A complete rationale for all 
opinions must be provided.  If the 
examiner is unable to present any opinion 
without resorting to speculation, it must 
be so noted. 

4.  The veteran must receive adequate 
notice of the date and location of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006) and 38 C.F.R. § 3.159 
(2006), and that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a chronic low back 
disability.  If the benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


